Citation Nr: 0630542	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that in July 1987, the veteran first claimed 
entitlement to service connection for PTSD.  In October 1987, 
the RO issued the veteran a letter advising that no further 
action would be taken on his claim unless it received notice 
of a willingness to report for an examination.  The veteran 
did not respond to this letter.  Hence, the Board considers 
this claim abandoned.  See 38 C.F.R. § 3.158 (2006).


REMAND

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  The veteran asserts that he has PTSD as 
the result of his traumatic experiences in Vietnam.

A review of the claims file reveals a March 2002 VA 
examination in which the examiner diagnosed the veteran with 
moderate PTSD.  Particular in-service stressors were 
identified, but no opinion was given identifying the specific 
stressor(s) on which the diagnosis was based.  Moreover, the 
claims file was not available for review by the examiner.  

Additionally, the claims file includes VA mental health 
treatment records, which note diagnoses of PTSD.  However, it 
is also not apparent on which particular military 
stressor(s), if any, these diagnoses for PTSD are based.  
Furthermore, the veteran's service records are absent any 
mention of the claimed stressors.  As a result, further RO 
action is needed to corroborate the claimed in-service 
stressors and ascertain whether there is a medical link 
between any corroborated stressor(s) and any diagnosis of 
PTSD.

By submitted statements and hearing testimony, the veteran's 
claimed stressors have been reported as:  (1) catching his 
finger in a load when a helicopter took off, and thereafter 
taking small arms fire from the enemy prior to being brought 
back to camp; the veteran believes this event happened in 
late 1968; (2) experiencing frequent sapper attacks, 
especially at Landing Zones English and Uplift; the veteran 
alleges these attacks occurred throughout his time in 
Vietnam, which was from April 27, 1968 to April 26, 1969, 
according to his service personnel records; (3) witnessing 
dead bodies, including being detailed to retrieve and unload 
dead bodies; among the deceased was a Captain Weiss, first 
name possibly William; (4) getting pinned between heavy water 
pods while loading helicopters; (5) taking sniper fire during 
a jump from a CH-121 helicopter into rice paddies; he 
believes this may have occurred in May 1968; and (6) general 
exposure to fire fights with the enemy, but not in major 
battles.  According to the veteran, all of these stressors 
occurred while he was assigned to the 173d Airborne Brigade.  
His personnel records indicate that he was assigned to such 
from May 4, 1968 to October 28, 1968, after which he was 
assigned to the 109th Quartermaster Company.

Because there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should be invited to 
submit statements from former service comrades or others that 
may establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The Board notes that under the prevailing law 
with regard to stressor verification, corroboration of every 
detail of the stressor, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Thus, records 
need only imply the veteran's participation (i.e., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See also Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002).

After seeking verification of stressful experiences reported 
by the veteran, the RO should arrange for the veteran to 
undergo VA examination for the purposes of determining 
whether any corroborated in-service event is sufficient to 
support a diagnosis of PTSD.  The veteran is hereby advised 
that failure to report to any scheduled examination(s), 
without good cause, may result in denial of the claim on 
appeal.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

The veteran has mentioned that he received psychiatric 
treatment at the Department of Corrections in Kansas (1987), 
Indiana (1988), and Wisconsin (1992).  These records have yet 
to be associated with the claims file.  The RO should try to 
obtain these medical records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be given another 
opportunity to provide any more 
information that comes to his mind 
regarding details surrounding the 
stressors that he alleges he was exposed 
to in service.  He should be asked to 
provide, to the best of his ability, any 
additional information including detailed 
descriptions of stressful events, 
identifying and describing specific 
events, including all dates, places, and 
identifying information concerning his 
unit(s) and the location of his unit(s) 
when any stressful event occurred.  He 
should be invited to submit statements 
from former service comrades or others 
that establish the occurrence of his 
claimed in-service stressful experiences.

2.  The RO should request the medical 
records from the Departments of 
Corrections in Kansas, Indiana, and 
Wisconsin.  Authorization forms (21-4142) 
should be sent to the veteran as 
necessary.

3.  The RO should thereafter undertake 
any necessary development to 
independently verify the alleged 
stressful experiences, to include 
contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate agency.  A record 
search should encompass at least the 
April 1968 to October 1968 time period.  
Any additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
the RO should notify the veteran and his 
representative of this fact, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a psychiatric 
examination.  The examiner should review 
the claims file.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  If so, the 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
verified stressor(s).

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

